Citation Nr: 1812487	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated 70 percent disabling from May 18, 2011 to March 12, 2016. 

2. Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD). 

3. Entitlement to a higher initial evaluation for lumbar degenerative disc disease, rated 20 percent disabling from May 18, 2011, and 40 percent disabling from March 22, 2016. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971 and from January 1977 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
 
The Board remanded the case in January 2016 for additional development.  The Appeals Management Center (AMC) by a May 2016 decision granted a 100 percent disability rating for PTSD effective March 12, 2016, and granted a 40 percent disability rating for lumbar degenerative disc disease effective March 22, 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claims, as discussed below.  

Lumbar Degenerative Disc Disease

At a March 2016 VA examination addressing the Veteran's lumbar degenerative disc disease, the Veteran was noted to have reported worsening of his back condition since his 2013 examination.  A history was noted of a motor vehicle accident in October 2013 which aggravated his low back pain.  He reported that he wore a back brace which was noted in a treatment record in late 2015 to have worn out in its straps, and he was reportedly waiting to receive a new brace.  However, his provider had kept the old brace, so he had not been using one.  The Veteran reported using both topical and oral medications for his back without much relief, and using a cane or walker for ambulation.  He complained of constant lower back pain as well as flare-ups.  He reported that flare-ups increased his pain and decreased his back motion, so that it was hard for him to get in and out of bed or a chair.  He reported thus being limited to very minimal physical activity at home, and walking very short distances.  

Upon examination, thoracolumbar range of motion was 0 to 90 degrees forward flexion, 0 to 5 degrees extension, 0 to 10 degrees right and left lateral flexion, and 0 to 15 degrees right and left lateral rotation.  Pain was observed with each range of motion as well as with weight-bearing.  The examiner also observed lumbar paraspinal muscle spasm/tenderness with loss of normal lumbar lordosis due to muscle spasm, and mildly antalgic gait as well as increased pain with short intervals of sitting or standing.  Severe pain with motion also precluded repetitive motion.  The examiner concluded that findings were consistent with the Veteran's reports of functional loss during flare-ups.  However, strength, sensation, and reflexes in the lower extremities were intact.  The examiner found that the Veteran made constant use of a cane or walker.   

Also at the examination, straight leg raising was positive bilaterally, but radiculopathy into the lower extremities was not found.  Arthritis was not shown on x-rays.  Pain, weakness, fatigability, or incoordination were found to significantly affect the Veteran's functioning, and the examiner described these as resulting in the following reduced ranges of motion:  0 to 25 degrees forward flexion, 0 to 5 degrees extension , and 0 to 10 degrees each for right and left lateral bending and right and left lateral rotation.  The examiner concluded that impacts on functioning included inability to perform moderate or heavy lifting, inability to repetitively bend or twist at the waist, and inability to perform prolonged sitting or standing.  

However, the Board does not find this examination to be consistent with or informed by contemporaneous records of medical treatment.  Specifically, obtained records of care at the Martin Army Community Hospital at Fort Benning, include a record of December 2015 treatment for complained-of pain in the left hip of one week's duration, which reportedly developed when he was 'doing a lot of manual work.'  Another treatment record in July 2014 reflects complaints of pain in the left thigh resulting from a fall when he was pushing a car two days earlier.  Other health screens in 2014 include the Veteran's reports of no back pain.  Such recent past records reflecting manual work and absence of back symptoms are inconsistent with his reports at the March 2016 examination of high levels of pain precluding repetitive motion and limiting him to very minimal physical activity at home.

Similarly, a January 2014 impairment assessment for a Social Security Administration disability evaluation concluded that the Veteran's statements of impairment were only partially credible because medical evidence did not support the severe level of functional limitations which the Veteran alleged.  

The Board concludes that the March 2016 examination is of little probative value because it fails to consider the Veteran's contemporaneous treatment and examination history.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Hence, a new, more adequate examination should be afforded the Veteran, with objective criteria and validity testing to ascertain actual levels of impairment.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

PTSD

The Veteran was granted a total disability rating based on individual unemployability solely due to his PTSD by a March 2014 RO rating decision, which was based on a May 2013 VA PTSD examination in which the examiner noted the Veteran's self-reported symptoms including not getting along with fellow firefighters during the 18 years he worked in a fire department, as well as his VA outpatient treatment records reflecting treatment for PTSD and depression.  That examiner concluded that the Veteran had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The RO in the March 2014 decision also granted the Veteran special monthly compensation at the housebound rate, based on TDIU being granted solely due to PTSD, and the Veteran being rated at a combined additional 60 percent disability from other service-connected disabilities.  38 U.S.C. § 1114 (s) (2012).  

The Veteran has not expressed satisfaction with these ratings, including with the rating for PTSD.  Accordingly, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

Upon VA examination in March 2016, the Veteran was noted to have a depressed mood and affect.  Other symptoms which were not observed were accepted by the examiner as reported by the Veteran.  Specifically, endorse symptoms which the examiner accepted as reflecting symptoms of the Veteran's PTSD included  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, persistent danger of hurting self or others, neglect of personal appearance or hygiene, and disorientation to time or place.  The examiner provided no details or findings to support any of these indicated symptoms (with the exception of observed depressed mood and affect).  Contemporaneous treatment records also do not reflect such severity of symptoms.  

The examiner did note the Veteran's report that he did not engage in any activities that he had engaged in in the past.  However, this is contradicted by the record as well as by the Veteran's own statements at the examination.  The Veteran reported to the examiner that he has a good marriage with his wife of 45 years and they sometimes eat out and visit family and friends.  These are ongoing engaged-in activities.  The only activity the Veteran reported no longer engaging in was fishing, but the Veteran's self-reported physical incapacities as listed in his July 2016 claim of housebound status or need for aid and attendance would readily account for no longer fishing.  Additionally, a July 2015 VA treatment includes an account by the Veteran's wife that the Veteran wanted to go fishing but that he was staying at home currently due to environmental allergies.  Hence, significant impairments related to his PTSD as self-reported upon examination do not appear to be supported by clinical findings or other evidence, with the exception of the prior examination in May 2013 which also substantially merely endorsed self-reported symptoms.  In short, the March 2016 examination report appears to reflect simply uncritical endorsement of symptoms.  The Board is thus compelled to reject the examination report as unsupported by clinical evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Veteran's work history as reflected in the record similarly does not indicate such severe symptoms, as the Veteran is noted to be retired from a city fire department after employment for 18 years, this following his retirement from a full military career in May 1996.  Completing these careers to retirement does not suggest significant PTSD impairment.  However, in his July 1, 2013 notice of disagreement, the Veteran reported that he had to cease work due to his PTSD effective from July 6, 2013.  Hence, the Veteran's records from this employer should be sought, including in particular records related to the circumstances of his retirement, since his retirement occurred during the initial rating period the subject of appeal.  

As already noted, a January 2014 impairment assessment for Social Security disability concluded that the Veteran's statements of impairment were only partially credible because medical evidence did not support the severe level of functional limitations which the Veteran alleged.  In contrast, there is no indication that the VA PTSD examiner in March 2016 performed any form of validity testing.  

While the Veteran has already been granted a 100-percent disability rating for PTSD based on this March 2016 examination report, the question remains of entitlement to a higher rating than the 70 percent assigned for the claim period prior to the date of examination.  While the Veteran has been granted a total disability rating based on unemployability due to his PTSD, this was effective from July 7, 2013, and hence also does not encompass the entire initial rating period prior to the March 12, 2016 date of assignment of a 100 percent rating.  A new VA examination by a different examiner is therefore warranted, to retrospectively address the claim interval prior to March 12, 2016.  As already discussed, validity testing is warranted to address the nature and severity of his PTSD, including during that prior period.  

The Veteran has been diagnosed with PTSD, depression, and alcohol abuse.  The examiner should address whether the Veteran's alcohol abuse is related to his PTSD.  If not, the examiner should, to the extent feasible, distinguish impairment due to alcohol abuse from that due to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Coronary Artery Disease (CAD)

The Veteran's March 2016 VA cardiac examination performed no objective cardiac function testing despite noting prior tests in 2013 reflecting essentially normal cardiac functioning.  The examiner instead relied on the Veteran's self-report of dyspnea and angina with activity of a METs score between 3 and 5 (equivalent to light yard work or brisk walking) to support an evaluation of cardiac function (an 'interview-based METs score').  However, the Board notes that the Veteran has reported at his March 2016 examination that his lumbar degenerative disc disease precludes him from engaging in more than very limited ambulation, which would not approach 3 METs.  Such contradictions impair the credibility of the Veteran's self-reported METs score.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  As already discussed, the Veteran's reports of impairment due to symptoms of lumbar degenerative disc disease also warrant verification, and hence a more objective evaluation of the Veteran's cardiac function is warranted.  A new examination with a non-interview-based evaluation of cardiac function is thus warranted.  

The Veteran did visit the emergency room at Fort Benning in June 2016 with a chest pain complaint, and the Veteran referenced this in support of his claim.  However, this record reflects that tests were conducted and no cardiopulmonary abnormality was found.  In August 2016 at that facility chondrocostal junction syndrome (Tietze's syndrome) was assessed.  Chest pain due to this disorder unrelated to cardiac function may thus be precipitating the pain complained-of by the Veteran, which may be the same pain upon which the VA examiner assigned an interview-based METs score in March 2016, and thus potentially the basis by which the Veteran has been rated for his CAD.  Hence, upon remand examination, the examiner should consider pain due to Tietze's syndrome.  

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including from VA facilities and the Martin Army Community Hospital at Fort Benning.  All actions to obtain the requested records should be documented in the claims file.

2. With the Veteran's authorization and assistance, obtain records pertaining to the Veteran's retirement from the fire department from which he retired in July 2013, including in particular records pertaining to the circumstances of this retirement, including any evaluations leading to findings of disabilities qualifying for disability retirement and any such disability determinations by or on behalf of that employer.  

3. Thereafter, arrange for the Veteran to undergo a new VA examination by a qualified spine examiner other than the examiner who examined the Veteran in March 2016, to address the nature and extent of the Veteran's lumbar degenerative disc disease.  The examination is to be retrospective, so that the examiner must address, to the extent feasible, the nature of the Veteran's lumbar degenerative disc disease not just now, but for the entire claim period beginning in May 2011.

Records of treatment at the Martin Army Community Hospital at Ft. Benning should be compared with those of treatment at VA, including with regard to discrepant reports of back pain and symptomatology.   Records obtained from the Social Security Administration should also be reviewed.  A thorough evaluation should be conducted with validity testing as well as objective tests and evaluations.  

The examiner is to be advised that a new examination is required because the March 2016 examiner failed to address treatment records informing of greater functioning than the Veteran reported or demonstrated upon examination.  Records of care at the Martin Army Community Hospital at Fort Benning include a record of December 2015 treatment for hip injury sustained while 'doing a lot of manual work,' whereas at the March 2016 examination the Veteran reported that due to his back he was limited to very minimal physical activity at home.

The examiner should explain his or her findings and conclusions.  

4. Arrange for the Veteran to undergo a new VA examination by an examiner other than the examiner who evaluated the Veteran in March 2016, to determine the nature and extent of all impairment due to the Veteran's PTSD, as well as any impairment due to any alcohol use disorder or other psychiatric disorder.  The examination is to be retrospective, so that the examiner must address the nature of the Veteran's PTSD not just now, but earlier in the claim period, specifically during the interval of the claim period beginning May 2011 and prior to the last VA examination in March 2016.  All pertinent evidence should be made available to and reviewed by the examiner.  Any necessary tests or studies should be conducted.  

The examiner should carefully review the record including records of treatment during the claim period at VA facilities and at the Martin Army Community Hospital at Ft. Benning, as well as records of examination by VA and for Social Security Administration disability purposes.  

The examiner must then conduct a thorough examination, and conduct appropriate tests with validity testing, to ascertain the nature and severity of current psychiatric disabilities.  The examiner is to be advised in this regard that inconsistencies between the Veteran's self-reported symptoms and other self-reports as well as objective examination findings, including for other claimed disabilities, necessitates validity testing.  

The examiner should then identify all current psychiatric conditions.  If conditions other than PTSD are identified, to include any alcohol abuse disorder, and if any such are distinguishable in their symptoms from symptoms of the Veteran's PTSD, then the examiner should only address as symptoms and impacts of the Veteran's PTSD those symptoms and impacts which are not distinguishable from those due to the Veteran's PTSD.  In other words, the examiner should address the psychiatric totality of symptoms and impacts on functioning which are not distinguishable from those due to the Veteran's PTSD.  To the extent feasible, the examiner must also make these findings for the claim interval from May 2011 to March 2016.  

The examiner should address whether these symptoms and impacts on functioning are supported by validity testing or other corroborating evidence.  The examiner should explain his or her findings and conclusions.  

5. Arrange for the Veteran to undergo a new VA examination by a cardiologist other than the examiner who examined the Veteran in March 2016, to determine the nature and extent of his service-connected coronary artery disease (CAD).  All pertinent evidence should be made available to and reviewed by the examiner.  Any necessary tests or studies should be conducted.  

The examiner should carefully review the record including records of treatment during the claim period at VA facilities and at the Martin Army Community Hospital at Ft. Benning, as well as records of examination by VA and for Social Security Administration disability purposes.  

The examiner must then conduct a thorough cardiac examination, and conduct appropriate tests or review contemporaneous objective tests to ascertain the nature and severity and impact on functioning of the Veteran's CAD.  The examiner must not rely on interview-based METs scores to evaluate the Veteran's cardiac function.  More objective means of evaluating such functioning is required, for reasons explained below.  

The examiner should note in particular records of treatment at the Martin Army Community Hospital at Ft. Benning which in August 2016 provided a diagnosis of chondrocostal junction syndrome (Tietze's disease) as explaining chest pain for which the Veteran had sought emergency care at that facility.  The examiner should also note the past records, including a Social Security Administration evaluation finding the Veteran's complaints of symptoms to be in excess of and unexplained by medical findings.  The examiner is additionally advised that the Veteran's self-reported activities documented in treatment records are inconsistent with the level of activity he reported upon prior VA cardiac examination in March 2016.  (For example, the Veteran was treated for hip pain in December 2015 which he reported resulted from doing a lot of manual work, whereas at the March 2016 examination the Veteran reported being limited by dyspnea and angina which was precipitated by activity of a METs score between 3 and 5.)  

The examiner should explain his or her findings and conclusions.  

6. The RO should also undertake any other development it determines to be warranted.

7. Then, the RO should readjudicate the issues on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




